Citation Nr: 1745635	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.   

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for skin cancer, to include as to due exposure to herbicides. 

4.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from January 1964 to January 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013, rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for a left eye condition, lipoma of the stomach, residual scar on abdomen, hypoglycemia, kidney condition, headaches, and heart condition to include ischemic heart disease were raised by the record in a January 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the issues are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a compensable evaluation for bilateral hearing loss disability, entitlement to service connection for skin cancer, to include as to due herbicide exposure, entitlement to service connection for hypertension, to include as due to herbicide exposure, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's PTSD is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to his time in Vietnam.  In a March 2012 statement, the Veteran detailed that in November 1965, his unit moved from Katecka Tea Plantation to LZ Columbus.  He was involved in firing missions 24 hours per day.  He reported incidents when the radio operators were blown up while on the radio, and this was both horrifying and frightening.  He reported seeing dead bodies on the ground, and the sight still haunts him.  

The Veteran's STRs are silent for any psychiatric conditions.  

The Veteran was afforded a VA examination in October 2013.  The examiner concluded the Veteran does not have a mental health condition.  The examiner reviewed the claims file, and noted there was no separation examination, no mental health consults or diagnoses found on review of VA records.  The Veteran claimed he had symptoms of PTSD prior to 2013, however the examiner stated there are no medical documents to support this contention.  The Veteran was oriented with linear thinking, without delusional content or other aberrations of thought.  His mood was anxious and affect was in full range.  He had no irritability or depression.  There was no history of substance abuse.  He was happily married, and retired from the county highway department.  

The examiner concluded the Veteran could not be diagnosed with PTSD, or any other mental health condition.  There were no records on file to confirm the Veteran had ever been seen for a mental health concern.  The examiner went on to state that any reported current variation from a normal emotion mood state is more likely due to medical issues and not likely related to the Veteran's reported stressor or reported past fears of hostile military activity.  The examiner noted this was due to the extensive amount of time which has passed from then until now.  The examiner did find that the Veteran's reported stressor of incoming rounds, and witnessing service member's death, met the criteria to support a diagnosis of PTSD, should the Veteran be diagnosed with PTSD.  

A disability benefits questionnaire from May 2014 was reviewed, and completed by Dr. W. C., Ph.D.  He diagnosed the Veteran with PTSD, and generalized anxiety disorder.  The Veteran reported distressing memories, nightmares, cognitive and behavioral avoidance patterns, was easily startled, and was hypervigilant.  He also had worry, rumination, feeling tense and keyed up.  He was found to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran denied any childhood trauma and neglect.  He grew up in a relatively stable home.  He was living with his wife of 47 years, but recalled situations where his anxiety or being short tempered interfered with their marriage.  They have two adult children.  He reported a limited support system, with his wife as his main source of support.  His occupational history was such that he dropped out of the tenth grade, and in 1971 he obtained his GED.  He reported working on a farm, for a steel mill, and as a bridge foreman.  He stated he was retired, but for the prior six years, had worked for NAPA Auto Parts, and reported being short-tempered with customers.  He had never been prescribed psychiatric medications or referred to a trauma support group.  He reported that upon his return from Vietnam, he began experiencing symptoms consistent with PTSD.  He had trauma symptoms, paranoia, social detachment, and sadness.  These symptoms caused clinically significant distress or impairment in psychosocial functioning, mainly interpersonal relationships.  The Veteran was exposed to a traumatic event, and the event was persistently re-experienced.  He had persistent avoidance of stimuli, and symptoms of increased arousal.  The duration of the symptoms was more than one month, and the PTSD symptoms cause significant distress or impairment in social, occupational, or other important areas of functioning.  He had a depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  
 
The examiner concluded there is no data or admission by the Veteran that would indicate his symptoms of PTSD, are related to another traumatic event except for his experience in Vietnam.  There was no interpersonal deficiency or personality disorder.  His symptoms and functional limitations were deemed consistent with his emotional and physical impairments.  

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has a psychiatric disorder due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds the Veteran's account of the in-service trauma credible.  The Veteran's military personnel records confirm that he served in the Republic of Vietnam.  The Veteran has consistently stated through the course of the appeal, that he has suffered from a psychiatric disorder since his time in service that is related to being involved in firing missions, incidents when radio operators were blown up, and seeing dead bodies.  Both the VA examiner, and private examiner found the Veteran's accounts of the trauma's to be credible, and sufficient to warrant a trauma for purposes of a diagnosis of PTSD.  Accordingly, there is sufficient, credible evidence that the Veteran had in-service stressors; and credible supporting evidence that the claimed in-service stressors occurred.

Though the VA examiner concluded a diagnosis of PTSD could not be made, there are statements in support of the Veteran's claim and a positive medical opinion.  Dr. W. C., Ph.D., diagnosed PTSD, and concluded there is no data or admission by the Veteran that would indicate his symptoms of PTSD are related to another traumatic event except for his experience in Vietnam.  The Board finds that this opinion is probative, as it is based on examination of the Veteran, and his credible statements concerning his mental health history.  Furthermore, the record indicates that Dr. W. C., Ph.D., is professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

The Veteran has been diagnosed with PTSD during the appeal period, the Board finds that his reports of the in-service stressors are credible, and a provider has assessed his PTSD as related to his time in service.  The Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Bilateral Hearing Loss

The Veteran claimed entitlement to a compensable rating for his service-connected bilateral hearing loss.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  The Veteran last had an audiological examination in 2013.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, as relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.

Skin Cancer and Hypertension  

The Veteran has asserted service connection for skin cancer and hypertension, as a result of his time in service, to include as due to exposure to herbicides while in Vietnam.  The Veteran's service in Vietnam and exposure to Agent Orange has been conceded.  The Veteran has requested a VA examination to determine the etiology of his skin cancer and hypertension.   

According to an August 2012 treatment note from Parkersburg Cardiology Associates records, the Veteran has a history of hypertension.  Memorial Health System records document a history of hypertension and skin cancer.  In an August 2006 treatment note from Dr. E. H., the Veteran was seen for reevaluation of his back after removal of a skin lesion that was found to be benign.  September 2007, he was seen for a back lesion, and it was found to be basal cell carcinoma.  Marietta Memorial Hospital records, detail a history of skin cancer and hypertension.  He had a lesion excised in January 2004, and August 2006.  In a July 2010 record from Dr. G. P., the Veteran was seen for excision of a lipoma.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Given the above evidence that the Veteran has had skin cancer, and a history of hypertension, and the Veteran's request for an examination, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, these issues must be remanded so that the Veteran can be provided  VA examinations and medical opinions can be obtained.

TDIU 

The Veteran has asserted entitlement to a TDIU.  On the 2013 TDIU application, he indicated he worked for Washington County Highway, from 1978 to 2001.  He then worked for Advanced Auto parts, from January 2008 to present.  A January 2007 note from the Marietta Memorial Hospital, noted the Veteran had been back to work for some time, with no complaints.  Records from Dr. Gary Petty, dated in July 2010, indicate the Veteran was employed working for Advance Auto parts delivery.  In a 
January 2014 statement, the Veteran stated he took an early disability from his position of being a bridge foreman in 2001.  

It is noted that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, further adjudication of TDIU at this time would be premature, and this issue will be held in abeyance pending the requested development and adjudication of the issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file all ongoing VA treatment records.  

2. Ask the Veteran to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3. Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  

The examiner must also fully describe the functional effects caused by the Veteran's bilateral ear hearing disability.    

4. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his hypertension.  The claims file should be made available for review. 

Following a review of the claims file, the examiner should provide an opinion for the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his service?  

b. Is it at least as likely as not that the Veteran's hypertension is related to exposure to Agent Orange? 

A rationale for all opinions expressed should be provided.

5. Schedule the Veteran for a dermatology examination.  The claims file should be made available for review. 

Following a review of the claims file, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's history of skin cancer, to include basal cell carcinoma is related to his service?  

b. Is it at least as likely as not that the Veteran's skin cancer, to include basal cell carcinoma, is related to exposure to Agent Orange?

A rationale for all opinions expressed should be provided.

6. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate  supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


